            Case 1:19-cr-00018-ABJ Document 86 Filed 04/18/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                Case No.: 1:19-CR-00018-ABJ

UNITED STATES OF AMERICA,



v.

ROGER J. STONE, JR.,

            Defendant.
______________________________/

     ROGER STONE’S RESPONSE TO COURT’S APRIL 15, 2019 MINUTE ORDER

A.      The Minute Order

        The Court’s April 15, 2019 Minute Order stated:

               [T]he defendant must specify by April 18, 2019, whether [73] his
               motion for discovery related to selective prosecution seeks
               production of any information other than the Special Counsel’s
               report sought in [70] his motion to compel production of the
               Special Counsel’s report on the grounds that it bears on issues
               including selective prosecution. . . . If defendant is seeking to
               discover additional records or information, he must specify the
               discovery he is seeking to undertake when he responds to this
               order on April 18.

B.      The Response

        Roger Stone is seeking discovery related to selective prosecution, other than the Special

Counsel’s report. Because the Special Counsel’s Report on the Investigation into Russian

Interference in the 2016 Presidential Election has become available this day, he also seeks some

specific discovery based on a preliminary reading of the Report. The additional information he

seeks is:

        (1)    Whether the testimony of any other person before the House Permanent Select
          Case 1:19-cr-00018-ABJ Document 86 Filed 04/18/19 Page 2 of 5



Committee on Intelligence, any Senate Committee, or any Congressional Committee inquiry

relating to “Russian collusion” during the period from February 2017 to April 1, 2019, was

reviewed by the Special Counsel’s Office for the purpose of determining the truth or falsity of

that person’s testimony.

       (2)     If the testimony of any such person was reviewed for the purpose of determining

the truth or falsity of that person’s testimony, (a) who was that person; (b) the dates of that

person’s testimony; (c) the subject matter of the person’s testimony; (d) the reason for reviewing

that person’s testimony; (e) any report or other written document addressing a decision to charge

or not charge the subject person.

       (3)     All documents relating to, or referring to, any communication between any

Member of the House Permanent Select Committee on Intelligence, any Senate Committee or

any Congressional committee investigating “Russian collusion” and the Special Counsel’s Office

relating to the testimony of Roger Stone.

       (4)     The names of the “several individuals affiliated with the Trump Campaign [who]

lied to the [Special Counsel] Office about their interactions with Russian affiliated individuals

and related matters” (Report on the Investigation at p. 9) and: (a) the nature of the “lies;” (b) the

dates of the “lies;” (c) the way in which the “lies materially impaired the investigation of Russian

election interference” (id.); (d) the reasons why those persons were or were not charged with

“violations of the federal false statements statue.” Ibid.

       (5)     The names of “individuals [who] testified, or agreed to be interviewed” who

“sometimes provided information that was false or incomplete” (Report on the Investigation at p.

10) and (a) the nature of the “false or incomplete testimony;” (b) the dates of the “false or

incomplete testimony;” (c) the reasons why those persons were not charged with violations of
          Case 1:19-cr-00018-ABJ Document 86 Filed 04/18/19 Page 3 of 5



the federal false statement statute; (d) the actual testimonies and/or interviews of those persons

which were described in the report as being “false or incomplete.”

       (6)     Any and all information, including unredacted 302s, relating to interviews of,

and/or grand jury testimony of, the following individuals: (a) David Lugo; (b) Jerome Corsi; (c)

Randy Credico.

       (7)     The names of any other persons interviewed by the FBI and/or Special Counsel

staff who were perceived by the FBI or Special Counsel staff as (a) being untruthful; (b)

intimidating or threatening of other persons; or (c) obstructing any investigation, or

Congressional committee, and the interview memoranda and/or 302s of those persons.

       (8)     The closing memoranda or charging decision memoranda on each person

identified in any of the above requests.

       (9)     Any memoranda, unredacted 302, and/or other documents relating to Michael

Cohen’s testimony, interviews, or statements relating to an alleged telephone call he overheard

between Roger Stone and Donald Trump.

                                               ***

       The Defendant respectfully reserves his right to supplement this Response should fuller

reading of and disclosures from the Special Counsel report require additional discovery requests.
         Case 1:19-cr-00018-ABJ Document 86 Filed 04/18/19 Page 4 of 5




                                      Respectfully submitted,

                                      By: /s/_________________


                                       BRUCE S. ROGOW
L. PETER FARKAS                        FL Bar No.: 067999
HALLORAN FARKAS + KITTILA, LLP         TARA A. CAMPION
DDC Bar No.: 99673                     FL Bar: 90944
1101 30th Street, NW                   BRUCE S. ROGOW, P.A.
Suite 500                              100 N.E. Third Avenue, Ste. 1000
Washington, DC 20007                   Fort Lauderdale, FL 33301
Telephone: (202) 559-1700              Telephone: (954) 767-8909
Fax: (202) 257-2019                    Fax: (954) 764-1530
pf@hfk.law                             brogow@rogowlaw.com
                                       tcampion@rogowlaw.com
                                       Admitted pro hac vice

ROBERT C. BUSCHEL                      GRANT J. SMITH
BUSCHEL GIBBONS, P.A.                  STRATEGYSMITH, PA
FL Bar No.: 006436                     DDC Bar No.: 00036
One Financial Plaza, Suite 1300        FL Bar No.: 935212
100 S.E. Third Avenue                  401 East Las Olas Boulevard
Fort Lauderdale, FL 33394              Suite 130-120
Telephone: (954) 530-5301              Fort Lauderdale, FL 33301
Fax: (954) 320-6932                    Telephone: (954) 328-9064
Buschel@BGlaw-pa.com                   gsmith@strategysmith.com
Admitted pro hac vice
          Case 1:19-cr-00018-ABJ Document 86 Filed 04/18/19 Page 5 of 5




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on April 18, 2019, I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing is being served this day on all

counsel of record or pro se parties, via transmission of Notices of Electronic Filing generated by

CM/ECF.

                                                  By: /s/ Robert Buschel
                                                     Robert C. Buschel


United States Attorney’s Office for the United States Depart of Justice
District of Columbia                    Special Counsel’s Office

MICHAEL JOHN MARANDO           AARON SIMCHA JON ZELINSKY
JONATHAN IAN KRAVIS            ANDREW DANIEL GOLDSTEIN
U.S. ATTORNEY'S OFFICE FOR THE U.S. DEPARTMENT OF JUSTICE
DISTRICT OF COLUMBIA           SPECIAL COUNSEL’S OFFICE
555 Fourth Street, NW          950 Pennsylvania Avenue, NW
Washington, DC 20530           Washington, DC 20530
Telephone: (202) 252-6886      Telephone: (202) 616-0800
Fax: (202) 651-3393            Fax: (202) 651-3393
michael.marando@usdoj.gov      asjz@usdoj.gov
jonathan.kravis3@usdoj.gov     adg@usdoj.gov
